         Case 18-31740          Doc 39       Filed 10/07/19 Entered 10/07/19 11:39:27                    Desc Main
                                                Document Page 1 of 1
                                IN THE UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF ILLINOIS
                                            EASTERN DIVISION
In re: Kenneth Sapp                                             )       Case no. 18-31740
                                                                )
                                                                        Chapter 13
                                                                )
                                               Debtor
                                                                )       Judge: A. Benjamin Goldgar
                                                                )

                             NOTICE OF MOTION AND CERTIFICATE OF SERVICE


    Kenneth Sapp                                                                     David M Siegel
    504 Powell Av                                                                    790 Chaddick Dr
    Waukegan, IL 60085                                                               Wheeling,IL 60090


     Please take notice that on Friday, October 25, 2019 at 10:00 am, a representative of this office shall appear before the
     Honorable Judge A. Benjamin Goldgar at the Park City Branch Court, 301 Greenleaf Ave, Rm B, Park City, IL 60085
     and present the motion set forth below. Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
     may wish to consult one.)

     I certify that this office caused a copy of this notice to be delivered to the above listed debtor by depositing it in the U.S.
     Mail at 801 Warrenville Road, Lisle, IL and to the debtor's attorney electronically via the Court's CM/ECF system on
     Monday, October 7, 2019.
                                                                             /s/ Louise Karmia

                                                                             For: Glenn Stearns, Trustee

                      MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS

    Now comes Glenn Stearns, Chapter 13 Trustee, and requests dismissal of the above case pursuant to Section 1307(c)
    (6), and in support thereof, states the following:

    1. The debtor filed a petition under the Bankruptcy Code on November 12, 2018.
    2. The debtor plan was confirmed on May 03, 2019.

        A Summary of the debtor plan follows:

        Monthly Payment:           $150.00                                  Last Payment Received:       July 23, 2019

        Amount Paid:                 $900.00                                Amount Delinquent:                $600.00

    WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect to the
    term of a confirmed plan, pursuant to Section 1307(c)(6).


                                                                            Respectfully Submitted;
    Glenn Stearns, Chapter 13 Trustee                                       /s/ Glenn Stearns
    801 Warrenville Road, Suite 650
    Lisle, IL 60532-4350                                                    For: Glenn Stearns, Trustee
    Ph: (630) 981-3888
